Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 1 of 71

EXHIBIT A
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 2 of 71

Filing # 89765593 E-Filed 05/20/2019 10:24:30 AM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose. of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for

 

 

 

completion.)
I. CASE STYLE
IN THE CIRCUIT COURT OF THE ELEVENTH $ JUDICIAL CIRCUIT,
INAND FOR MIAMI-DADE COUNTY, FLORIDA
Case No.:
Judge:
MARIE Y RAVIX
Plaintiff
VS.
ADAMS AND ASSOCIATES, INC, ADAMS AND ASSOCIATES OF NEVADA, INC.
Defendant
Il. TYPE OF CASE

[0 Condominium

£) Contracts and indebtedness
G Eminent domain

E Auto negligence

© Negligence — other

(io

II ote ooo lo

Business governance

Business torts
Environmental/Toxic tort

Third party indemnification
Construction defect

Mass tort

Negligent security

Nursing home negligence
Premises liability — commercial
Premises liability — residential

Products liability
Real Property/Mortgage foreclosure

IO plo

lo 0

IO

Commercial foreclosure $0 - $50,000
Commercial foreclosure $50,001 - $249,999
Commercial foreclosure $250,000 or more
Homestead residential foreclosure $0 — 50,000
Homestead residential foreclosure $50,001 -
$249,999

Homestead residential foreclosure $250,000 or
more

Non-homestead residential foreclosure $0 -
$50,000

Non-homestead residential foreclosure
$50,001 - $249,999

 

noo bo

0

Non-homestead residential foreclosure
$250,00 or more

Other real property actions $0 - $50,000
Other real. property actions $50,001 - $249,999
Other real property actions $250,000 or more

Professional malpractice

Malpractice — business
Malpractice ~ medical
Malpractice — other professional

Q

aloo s fio

AntitrustTrade Regulation
Business Transaction
Circuit Civil - Not Applicable

Constitutional challenge-statute or
ordinance

Constitutional challenge-proposed
amendment

Corporate Trusts
Discrimination-employrment or ether
Insurance claims

Intellectual property

Libel/Slander

Shareholder derivative action
Securities litigation

Trade secrets

Trust litigation

Io

oOHooocoooRD
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 3 of 71

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes [1 No &

In. REMEDIES SOUGHT (check all that apply):
Monetary;
 Non-monetary declaratory or injunctive relief;
EI Punitive
IV. NUMBER OF CAUSES OF ACTION: (_)
(Specify)

9

Vv. IS THIS CASE A CLASS ACTION LAWSUIT?
f] Yes
by No

Vi HAS. NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
& No
fl Yes — If "yes" list all related cases by name, case number and court:

Vil. IS JURY TRIAL DEMANDED IN COMPLAINT?
K Yes
[ No

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that { have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Jason S Remer FL Bar No.: 165580
Attorney or parity. (Bar number, if attorney)

Jason § Remer 05/20/2019
(Type or print name) Date
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 4 of 71
Filing # 89765593 E-Filed 05/20/2019 10:24:30 AM

IN THE CIRCUIT COURT OF THE 11th
JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
COUNTY, FLORIDA
oe nagar amemsonarmmn te wee . oe +b wie -CASENOI” we seas ee po gt tte nmaiannane ame sr
MARIE Y. RAVIX,
Plaintiff,
¥S. ,
ADAMS AND ASSOCIATES, INC.
a ¥oreign Profit Corporation

and ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendants,

COMPLAINT
COMES NOW, the Plaintiff, MARIE Y,. RAVIX (*Plaintiff’), by and through the
undersigned counsel, hereby sues Defendants, ADAMS AND ASSOCIATES, INC. and
ADAMS AND ASSOCIATES OF NEVADA, INC. (collectively “Defendants”), and alleges as
follows: |
1. This is an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’
fees and costs for damages under the Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e-2 (“Title VII”); the Florida Civil Rights Act of J 992, Florida Statutes, Chapter 760, et seq.
("FCRA"), to redress injury done to Plaintiff by the Defendants discriminatory treatment based
on Plaintiffs national origin, gender, and religion, And for unpaid wages and damages under the
Equal Pay Act OF 1963, 29 U.S.C. § 206, et seg. (“EPA”)
2. Plaintiff continues to be, a resident of Miami Dade, Florida.

3. Plaintiffwas an employee of Defendants in Miami-Dade County, Florida.
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 5 of 71

4. Defendants were “persons” and/or “employers” pursuant to Florida Civil Rights Act of 1992,

Fla. Stat. Section 760.01, et seq., since it employs fifteen (15) or more employees for the

“applicable statutory period; and it is subject to the employment diserimination provisions of
the applicable statute, the “FCRA”.

5. Defendants are “persons” within the purview of the Florida Civil Rights Act of 1992, Fla
Stat. Section 760.01, et seq. |

6, At all times material, hereto Defendants were “employers” within the meaning of Florida |
Civil Rights Act of 1992, Fla Stat, Section 760.01, et seq.

7. At all times material hereto, Plaintiff was an “employee” within the meaning of Florida Civil
Rights Act of 1992, Fla Stat. Section 760, et seq.

8. Plaintiff is a female individual of Haitian national origin and Baptist/Christian religion and a
member of a class of persons protected fiom discrimination in her employment under Title
VII and the FCRA.

9, Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity
Cormmmission (“EEOC”) on October 12, 2018, claiming national origin, gender and religion
discrimination, See Exhibit A.

10, All conditions precedent for the filing of this action before this Court have been previously
met, including the exhaustion of all pertinent administrative procedures and remedies.

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
IL. Plaintiffhas been employed by Defendant since on or about 2001.
12. Plaintiff is a female individual of Haitian Origin and of Baptist/Christian religion and is

employed by Defendants as a Residential Advisor.

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 6 of 71

13. Throughout Plaintiffs employment, Plaintiff performed her duties in an exemplary manner
or above satisfactory levels.
14, Plaintiff is subjected to discriminatory treatment-by and through, Manager, Johnson Bernard
(American) (“Johnson”), not Hmited to the following:

A) Since the beginning of her employment, Plaintiff had Sundays off due to religious
reasons approved per Defendant’s Director, Marie Geoghegan. On or about
November 1, 2017, the new manager, Johnson re-interviewed Plaintiff, where she
made him aware of her Sunday’s off. Plaintiff was later scheduled on Sundays and
not allowed to switch shifts with other employees,

B) Another employee, Austin (American) (Christian) (male), also requested Sunday’s
off and Johnson approved of this. Further, Austin has the same position, job duties
and experience as Plaintiff but is paid more than Plaintiff is.

15. On several occasions, Plaintiff made complaints about this to Marie through email, where
her complaints were never addressed,

16. On or about October 12, 2018, Plaintiff individually filed a charge of discrimination with the
EEOC,

17. Following this charge, Plaintiff was retaliated against in the workplace. Johnson began to
give Plaintiff the night shifts, had. her drive longer distances, gave her low scores on
evaluations, and gave her multiple write-ups for petty reasons.

18. On or about November 2018, everyone at the company received a raise in pay, except for

Plaintif€

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 7 of 71

19.

Plaintiff complained to Johnson and tried to set a meeting up with Marie. Before being able

to do so, Marie’s assistant gave Plaintiff the run around and tried to set Plaintiff up with a

telephonic meeting.

. Plaintiff refused the telephonic meeting and rather set up a face-to-face meeting with Marie.

. Marie’s Assistant set it up, however, she continued to postpone it the meeting and till this day

Marie and Plaintiff have not been able to speak.

.On or about, February 4, 2019, Plaintiff decided to apply for the position of Senior

Residential Advisor, which allowed her to have Sundays and Mondays off,

- Following her application, the Defendant hired someone else for the position and Plaintiff

was hot given any reason as to why she was not chosen for the position.

. Plaintiff continues to be giver: the night shift, be told to drive long distances, given poor

evaluations, and given write-ups for petty reasons.

. Plaintiff has retained the undersigned counsel in order that his rights and interests may be
protected,
COUNTI
Discrimination in Compensation
Equal Pay Act of 1963, 29 U.S.C. § 206, et seq.
. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 25 of this

complaint as if set out in full herein.

_ 27. Plaintiff belongs to a protected class; she is female,

28. PlaintifPs job functions as a Residential Advisor with Defendant were and are of equal

skill, effort, and responsibility as the Job functions of Defendant’s male Residential Advisors, and

they were performed under the same or similar working conditions.

29, During all relevant periods, Plaintiff received wages lower than most if not all, of
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 8 of 71

Defendant’s male Residential Advisors wages while performing the same or substantially more
work than her male co-workers did.

~ 30, Plaintiff was qualified for and cititled to wages qual to or higher than her male co.
workers’ wages performing the same or substantially more work than her male co-workers,

31. Defendant violated the EPA and Plaintiff is entitled to damages and equitable relief.
WHEREFORE, Plaintiffrespectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the EPA and has done so wilfully,

intentionally and with reckless disregard for Plaintiff rights;
Award Plaintiff actual damages in the amount shown to be due, with interest; and

Award Plaintiff an equal amount in double damages/liquidated damages; and

Award Plaintiff the costs of this action, together with reasonable attorneys' fees: and

mo oO fo

Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances,

COUNT I
National Origin Discrimination in Violation of Title VIT against
ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES OF NEVADA, INC.
32, Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25 of this
complaint as if set out in full herein,
33. Plaintiff is a member ofa protected class under Title VIL,

34. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiffs national origin and subjected the Plaintiff to animosity based on national
origin.

35. Such discrimination was based upon the Plaintiff’s national origin in that Plaintiff would

not have been the object of discrimination but for the fact that Plaintiff is Haitian,
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 9 of 71

36. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights, Defendant and its supervisory personnel were aware that discrimination on the
basis of national origin was unlawiul but acted in reckless disregard of the law.

37, At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiffs
employment with the Defendant.

38. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

39, As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of ri gehts,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

40. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant's failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

41. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the Defendant for its actions and to deter it, and others, from such action in the future.

42. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

damages as a result of Defendant’s discriminatory practices unless and until this Honorable

Court grants relief.
WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,

sphere atenaseinl RITES 545 et OMB AG nF
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 10 of 71

intentionally, and with reckless disregard for Plaintiffs’ rights;
b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits! adjustment, and srejudement ‘interest at amounts fo be proved at trial for the ~
unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits. Plaintiff would have had Plaintiff not been discriminated against by
Defendant, or in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

£ Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances,

COUNT Hil
Gender Discrimination in Violation of Ti ttle VIL against
ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES OF NEVADA, INC.
43. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25 above as if

set out in full herein.
44, Plaintilf is a member of a protected class under Title VII.
45. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

because of Plaintiff's gender and subjected the Plaintiffto gender-based animosity. a
46, Such discrimination was based upon the Plaintiff's gender in that Plaintiff would not

have been the object of discrimination but for the fact that Plaintiff is female.

47. Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs

protected rights. Defendant and its supervisory personnel were aware that discrimination on the
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 11 of 71

a A mremeeraind 86 canbe atin

basis of gender was unlawful but acted in reckless disregard of the law.

48. At all times material hereto, the employees exhibiting discriminatory conduct towards

- Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiffs

employment with the Defendant.

49. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

90. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

1, The conduet of Defendant, by and through the conduct of its agents, employees, and/or
tepresentatives, and the Defendant’s failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

52. The actions of the Defendant and/or its agents were. willft], wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to state and
federal law, to punish the Defendant for its actions and to deter it, and others, from such action in
the future.

53. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable
Court grants relief.

WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:
a. Adjudge and decree that Defendant has violated Title VII, and have done so willfully,

intentionally, and with reckless disregard for Plaintiff's rights;

Nem btaie AVGMMEAM LE elle Parry oe
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 12 of 71

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the
unlawful employment practices described herein; a

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendants, or in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorneys’ fees;
and

f, Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT IV
Discrimination Based on Religion in, Violation of Title VII against
ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES OF NEVADA, INC.

64. Plaintiff pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges
as set forth herein paragraphs 1-23 of this complaint as if set out in full herein.

65. At all times material hereto, the Defendant failed to comply with the Civil Rights Act of
1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment practice
for an. employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual's race, color, religion, sex, or
national origin; or (2) to limit, segregate, or classify his employees or applicants for

employment in any way which would deprive or tend to deprive any individual of

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 13 of 71

66.

67,

68,

69.

70.

73,

74,

73,

employment opportunities or otherwise adversely affect his status as an employee,
because of such individual's race, color, religion, sex, or national origin.”

Defendant’s decision to discriminate against Plamtiff was because of Plaintiff's religion,
Baptist/Christian.

The Plaintiff was subjected to disparate treatment in the work place, in that similarly
situated, non-Baptist/Christian employees were allowed better work opportunities by not
being subjected to unfair treatment.

At the time of this treatment from employment, the Plaintiff did perform and excel at the
performance of the essential functions assigned to her by Defendant,

The Plaintiff was qualified for the position apart from her apparent religion.

The Plaintiff was discriminated against by her supervisor because she was Baptist/Christian.

. The Defendant is a sophisticated employer who has actual knowledge of the requirements

of Title VII of the Civil Rights Act of 1964, as amended,

. The failure of Defendant to adhere to the mandates of the Act was willful and its

violations of the provisions of the Act were willful.

Defendant, through its practices and policies as an employer, willfully, and with malicious
or reckless disregard of Plaintiffs federally protected rights, discriminated against
Plaintiff on account of her religion in violation of Act with respect to its decision to treat
Plaintiff different from other employees.

Plaintiff was fired by Defendant and Plaintiffs termination from employment was
directly and proximately caused by the Defendant’s unjustified discrimination against
Plaintiff because of the fact that she was Baptist/Christian, in violation of the Act.

As a direct and proximate result of the Defendant's intentional conduct, Plaintiff suffered
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 14 of 71

serious economic losses as well as mental pain and suffering.

76, Any alleged nondiscriminatory reason for the termination of Plaintiff's employment asserted
Plaintiff's religion.

77. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiff's
rights protecting a person from discrimination due to their religion. The discrimination on
the basis of religion constitutes unlawful discrimination.

WHEREFORE, Plaintiff respectfully requests that this court order the following:

A. Grant 4 permanent injunction enjoining Defendant its officers, successors, assigns, and
all persons in active concert or participation with it, from engaging in any
employment practice which discriminates on the basis of religion.

B, Reinstate Plaintiff to the same position she held before the discriminatory personnel
action, or to an equivalent. position.

C. Reinstate full fringe benefits and seniority rights to Plaintiff.

D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost Wages,
benefits, including front pay, back pay with prejudgment interest and other remuneration
for mental paiu, anguish, pain and humiliation from employment termination due to her
religion.

E. Fora money judgment representing prejudgment interest.

F. Award any other compensation allowed by law including punitive damages, attorney's
fees and further demands a trial by jury on all issues so triable.

COUNT V
Retaliation in Violation of Title VI against

ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES OF NEVADA, INC.

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 15 of 71

78. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25 of
this complaint as if set out in full herein. co
79, Plaintiff is a member ofa protected class under Title VII.

80. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights
protected under Title VIL.

81. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on the
basis of gender was unlawful but acted in reckless disregard of the law.

82. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

83, The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and Defendant’s failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

84, The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the Defendant for its actions and to deter it, and others, from such action in the future.

85, Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s retaliatory practices unless and until this Honorable Court
grants relief,

WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated Title VII, and have done so willfully,

 

ne Saletan MERLE cen LMM meen mH AS o-
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 16 of 71

intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

~ benefits' adjustment, and prejudgment interest at amounts io be proved at trial. for the”

unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss. of enjoyment of life:

d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendant, or in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorneys! fees;
and

f Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

. COUNT VI
DISCRIMINATION BASED ON NATIONAL ORIGIN IN VIOLATION OF THE FLORIDA
_ CIVIL RIGHTS ACT against
ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES OF NEVADA, INC.

86. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25 of
this complaint as if set out in full herein.

87. At all time material hereto, Défendant failed to comply with the Florida Civil Rights
Act (“FCRA”) of 1992. Florida Statues Section 760.10 which in its relevant section

states it is an unlawful employment practice for an employer to discriminate or

discharge or otherwise to discriminate against any individual with respect to
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 17 of 71

compensation, terms, conditions, or privileges of employment, because of such
individuals race, color, or national origin.

88. The applicable statute, “FCRA”, prohibits an” employer ftom making employment

_ decisions, or from taking any personnel action, affecting the terms, conditions and

‘privileges of one’s employment, based upon national origin considerations or reasons.

89.The Plaintiff is of Haitian National Origin and she possessed the requisite
qualifications and skills to perform this position with Defendant.

90. As a direct and proximate result of the Defendant unlawful acts, Plaintiff has suffered
great and irreparable economic harm and other associated losses such as emotional
distress, humiliation, embarrassment, and economic losses.

91. Moreover, as a further result of the Defendant unlawful national origin based
discriminatory conduct, the Plaintiff has been compelled to file this action and he has
incurred the costs of litigation.

92, Plaintiff was qualified for this position with Defendant.

93. Defendant violated the Florida Civil Rights Act of 1992 (“FCRA”) by discriminating
against Plaintiff because of her national origin in the terms, conditions, and privileges
of employment.

94.The Defendant’s actions were malicious and were reckless indifferent to the
Plaintiff's rights pursuant to Florida Statute Section 760, protecting a person from
discrimination because of national origin.

95, The aforementioned actions of Defendant were done wantonly, willfully, maliciously,

and with reckless disregard of the consequences of such actions,
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 18 of 71

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter
judgment against the Defendant; find that the Defendant indeed violated the “FRCA”.

COUNT Vil ~
DISCRIMINATION BASED ON SEX/GENDER IN VIOLATION OF
THE FLORIDA CIVIL RIGHTS ACT

96. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through
25 of this: Complaint as if set out in full herein.

97, At all thmes material hereto, Defendants failed to comply with the Florida Civil
Rights Act of 1992 Florida Statues Section 760.10 which in its relevant section states
it is an unlawful employment practice for an employer fo discriminate or discharge or
otherwise to discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s sex/gender.

98, The applicable statute, FCRA, prohibits an employer from making employment
decisions, or from taking any personnel action, affecting the terms, conditions and
privileges of one’s employment, based upon sex/gender.

99. The Plaintife is female and former employee of Defendants and she possessed the
requisite qualifications and skills to perform his position with Defendants.

100. While employed with Defendants, Plaintiff was subjected to discrimination and
harassment based on-her gender.

101, As a direct and proximate result of the Defendants unlawful acts, Plaintiff has
suffered great and irreparable economic harm and other associated losses such as
emotional] distress, humiliation, embarrassment, and economic losses.

102. Moreover, as a further result of the Defendants unlawful gender based

discriminatory conduct, the Plaintiff has been compelled to file this action and she

has incurred the costs of litigation.

Sete ingen meee eee a bes + wii aE MM Lg re A AM isi al mS aints SH oa ae ceca Nemine
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 19 of 71

103. Plaintiff was qualified for her position with Defendants.

104. Defendants. violated the Florida Civil Rights Act of 1992 (FCRA) by
privileges of employment.

105. The Defendants’s actions were malicious and were reckless indifferent to the
Plaintiff's rights pursuant to Florida Statute Section 760, protecting a person from
discrimination.

106. The aforementioned actions of Defendants were done wantonly, willfully,
maliciously, and with reckless disregard of the consequences of such actions.

PRAYER FOR RELIEF
WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter
judgment against the Defendants: find that the Defendants indeed violated the FRCA, and in
addition, order the following additional relief:

A. Declare that the acts complained of herein are in violation of the Florida Civil
Rights Act;

B. Award PLAINTIFF compensatory damages for emotional distress,
embarrassment and humiliation;

C. Grant a permanent injunction enjoining the DEFENDANTS, its officers,
successors, assigns, and all persons in active concert or participation with it, from
engaging in any employment practice which discriminates;

D. Reinstate PLAINTIFF to the same position he held before the retaliatory

persomnel action, or to an equivalent position:

Reinstate full fringe benefits and seniority rights to PLAINTIFF:

- discriminating against Plaintiff because of her gender in the térms, conditions, and
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 20 of 71

F, Order DEFENDANTS to make PLAINTIFF whole, by compensating
PLAINTIFF for lost wages, benefits, including front pay, back pay with

~ prejudgment interest; oe

G. For a money judgment representing prejudgment interest:

H. Award any other compensation allowed by law including punitive damages and

attorney’s fees (448.104);
I. Grant PLAINTIFF’s costs of this action, including reasonable attorney’s fees;
J. Grant PLAINTIFF a trial by jury; and

K. Grant such other and further relief as the Court deems just and proper.

COUNT VHT
RELIGION DISCRIMINATION IN VIOLATION OF THE FCRA

107. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25
ofthis complaint as if set out in full herein.

108, Plaintiffis a member of a protected class under the FCRA.

109. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiffs religion and subjected the Plaintiff to animosity based on her
Baptist/Christian background.

110. Such discrimination was based upon the Plaintiff's religion in that Plaintiff would not
have been the object of discrimination but for the fact that Plaintiff is Baptist/Christian,

111. Defendant’s conduct complained of herein was willful and in disregard of Plaintif?’s
protected rights, Defendant and its supervisory personnel were aware that discrimination on
the basis of his religion was unlawful but acted in reckless disregard of the law,

112. . At all times material hereto, the einployees exhibiting discriminatory conduct towards

Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 21 of 71

employment with the Defendant.

113. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

114. Asa result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage,

115. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under
static law,

116. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus

. entitling Plaintiff to damages in the form of compensatory and punitive damages. pursuant to
state law, to punish the Defendant for its actions and to deter it, and others, from such action
in the future.

117. Plaintiff has suffered and will continue to suffer both wreparable injury and compensable
damages as a result of Defendant's discriminatory practices unless and until this Honorable
Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the fo llowing relief against Defendant:

A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff's rights;

B. Enter a jadgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

ii aks eeu ns “ enim a 5 rehab nt i RTE Ree «se Lille. §
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 22 of 71

adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

C. Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life:

D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full
benefits Plaintiff would have had Plaintitt not been discriminated against by Defendant,
or in licu of reinstatement, award front pay;

E. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

F. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT IX
Retaliation in Violation of the FCRA against
ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES OF NEVADA, INC.
118. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25
of this complaint as if set out in full herein.

119. Plaintiff is a member of a protected class under the FCRA.

120. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights
protected under the FCRA.

121. Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs
protected rights. Defendant and its supervisory personnel were aware that discrimination on
the basis of Plaintiff's gender, national origin and reli gion was unlawful but acted in reckless
disregard of the law.

122. Asa result of Defendant’s actions, as alle ged herein, Plaintiff has been deprived of rights,

has been exposed to ridicule and embarrassment, and has suffered emotional distress and
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 23 of 71

damage.

123. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

"representatives, and the Deféndant’s failure to imake prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under
state law,

124. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's Statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant to
federal law, to punish the Defendant for its actions and to deter it, and others, from such
action in the future. Plaintiff has suffered and will continue to suffer both irreparable injury
and compensable damages as a result of Defendant’s discriminatory practices unless and
until this Honorable Court grants relief

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff s.rights;

B. Enter an award against Defendant and award Plaintiff compensatory damages. for mental
anguish, personal suffering, and loss of enjoyment of life;

C. Require Defendant to place Plaintiff to the position of full time Patrol Officer at the rate
of pay and with the full benefits Plaintiff would have had Plaintiff not been discriminated
against by Defendant, or in lieu of reinstatement;

D, Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and
Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 24 of 71

JURY DEMAND

~~ Plaintiff demands trial by jury of all issues triable as of right by jury.

 

. oe
Dated a7 I \4 Respectfully submitted,
we
Ce

gf

 

Jason S. Renier, Esq.
Florida Bar No.: 165580
jremer@rgpattorneys.com

REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200

Miaini, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 25 of 71

A“

 

 
19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 26 of 71

Case 1

Late

 

 

  
 

 

 

   

 

 

 

     

      

 

   
 
 

 

 

  
 

 

  

oa. O -
oe . 20
o of m ne
= me | AU v “9
® fy) Wl Ft oi & ;
ne 2 =
& Sy it Or vase fas} ee yo
a: + ~*~ rs ae Roa od
fr 1m) — t x ae &
o — x 3 g oD &
5 “ + * “- vet at
e ie i : * : i 5.
a ey von : j Q a cs wl
& , 2 Fy z we & BE
3 2 e Te & 2 a z ret 4
Bin & ie & . 5 | eS @
a ° . a té& Ze z o = os -
o 35 yy vee z Te
at & — ™ s a " 3 at R gx be
. @ ww ‘ a Be a
fe a 2 a ey orb Gating % 2 2 % 5
t eat} = CE a beat “4 3 veg i
a g te oe 2 ™ = og fc
v eS Pa) a 8 BG is
o 3 Eos BS ai : ‘u aE iL
fe. 9 ORE iD a s & aE y
a ky. ye * he } od |. é
CE oO a e xf ‘a .. x Ir oO
g 3 a o a S a & 2
- TE. ~ é
Se owt 2 # + E ¢ a S ee z
¥og OLE 5 #85 : 3 pe x
a G © . a fay? Fan 3 3H =
pm GF uy | fo a js i 3 Bz g
& & Wp 6 = = & 8 = f& =
Fess fo 2 es cy mo °
1D ype | . CF ener nena = § & 2 ER ty
oh i i) My: En Y oO tate e we =o
at aed | é ge F & 3 coy #4
LH ae . 3 2 Be pt = Ee o
aa en ® ni . Le = Be nD
5 Es 3 @ £ Par => € : Be BF
g ao 3 so = 3 ike
oe 3 = i Ze aE Fa nO Bs
ie a eu ‘ Go =£ 7 a BOR oe
aan fe a ZR a. a = ae oS Dax oS
et bs ri 52 mi Bo a = ae Be
& 2 an a rk
wigs | 2 co Z ” wpe oO oO a i
“PB & eon & ve ty tl, be z 2a hE
pets s gy oy th —— s se fa fos wee et YE ea
Rte 3 He s yy ig aa ene conned :
Ve 5 fe x ¥ “3 2
x re |S A a! ® rc a & -
rd a 1S ~ Si s oc a a
= 213 a oo x »
EP Ths Os Sc a & 43
& Hg ? 8b te Bd e
Ze fala ea eG ie 2 et
2 ES ost |g 23 <l ot ig) = ae &
ry ot al ' 8h ee & 3 i
Oo} Ba H ; ne a 8 8 5 y
gee be = * ie
25 mq] a a , om i &
Be ao oy “ Be ad ® eh 5 S
<a qh j & “> i g gas [8
eB ay | ta a Ae x Bap [3
fn 2G sid a 1 sty es % = 5 w iB
we OBE mde u n a ~ 38 a
a3 tm | RL! mH ee 2 = 2ee iz
2 op ay: ; 2" 4 Ea wep le
mS 3. weg hed ah as wy ao be ny
‘5 23 rhs 2 £ Hu oS ds Gee 1B
‘<s Z wf 3 at & ss 2 & py OR 2
UW) oe : 3 a 5 &Ea 4e
a ES rd os & 2 oae ts
& 8 SEL ss # ann
ee eS ae ok we et m DG
Ci is & z
4 soe si 2,
2S os a
f bE ee E
Wl 3 s 3
Sy : oS &
ft EDS : ~~ BS
i es rfl 4B z 3
she § We Be 3 &
Cn & = Re ta Gt ‘D
j 28 as a i iy
© 2B = FF be £ oe
EX = 3B oy a
Z a Te tg is
RP de ed . ~ .
= Fe 2 ds 2 ™ +
8 Bie & &
= g& tte “
€ Be be =
we he
i + 3 i
% z Bis & wh
tt 2 Aa ow =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

oj

 

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 27 of 71
. Filing # 89812407 E-Filed 05/20/2019 04:26:14 PM

IN THE CIRCUIT COURT OF THE 11th
JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
COUNTY, FLORIDA

vie say ony ctee eammmneeenst tenis ee te eae C ASE-NO:-9-(H Ae MB 130 =O A --OL~- see toes
MARIE Y. RAVEX
Plaintiff,
VS.
ADAMS AND ASSOCIATES, INC.

a Foreign Profit Corporation
and ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendants,
/

SUMMONS IN A CIVIL CASE
FO: ADAMS AND ASSOCIATES, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND RD
PLANTATION, FL 33324

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER, ESQ.

REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200 .

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of
this summons upoii you, exclusive of the day ofservice. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service,

 

CLERK
DATE

 

(BY) DEPUTY CLERK
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 28 of 71
, Filing # 89812407 E-Filed 05/20/2019 04:26:14 PM

IN THE CIRCUIT COURT OF THE Lith
JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
COUNTY, FLORIDA

~ casenos 014-080-040
MARIE Y. RAVIX

Plaintiff,
vs.

ADAMS AND ASSOCIATES, INC,
a Foreign Profit Corporation
and ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendants,
i

SUMMONS IN A CIVIL CASE
TO: ADAMS AND ASSOCIATES OF NEVADA, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND RD
PLANTATION, FL 33324

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER, ESQ.

REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

‘an answer to the complaint which is herewith served upon you, within 20 days after service of ©
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service.

 

CLERK
DATE

 

(BY) DEPUTY CLERK

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 29 of 71
. Filing # 89812407 E-Filed 05/20/2019 04:26:14 PM

IN THE CIRCUIT COURT OF THE 1tith
JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
COUNTY, FLORIDA

vi coe enone eee re CASENO+9(H-4= YD) O-G A OL
MARIE Y, RAVIX
Plaintiff,
VS.
ADAMS AND ASSOCIATES, INC.

a Foreign Profit Corporation
and ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendants,
/

SUMMONS IN A CIVIL CASE
TO: ADAMS AND ASSOCIATES, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND RD
PLANTATION, FL 33324

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER, ESQ,

REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of
this sumumons upon you; exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service.

 

DATE 2/21/2019

 

 

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 30 of 71
Filing # 89812407 E-Filed 05/20/2019 04:26:14 PM

 

IN THE CIRCUIT COURT OF THE 11th
JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
COUNTY, FLORIDA

“casenoe 2019-G1510°6K- OF
MARIE Y. RAVIX

Plaintiff,
vs.

ADAMS AND ASSOCIATES, INC.
a Foreign Profit Corporation
and ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendants,
/

SUMMONS IN A CIVIL CASE
TO: ADAMS AND ASSOCIATES OF NEVADA, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND RD
PLANTATION, FL 33324

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFE’S ATTORNEY

JASON S, REMER, ESQ,

REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

‘an answer to the complaint which is herewith served upon you, within 20 days after service of ©

this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service.

 

DATE 5/21/2019

 

 

(BY) DEPUY

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 31 of 71
Filing # 98184217 E-Filed 10/31/2019 01:54:02 PM

RETURN OF NON-SERVICE

State of Florida _ County of MIAMI DADE Circult Court
ae §- fF lle
Case. Number: 2049*94540.CA.0: | I | |
44

——— HA

Vs,

Defendant:

ADAMS AND ASSOCIATES, ING. A FOREIGN PROFIT CORPORATION AND ADANS
AND ASSOCIATES. OF NEVADA, ING,

 

 

 

6

For: .

JASON REMER

Remer & Georges-Plarre, Plic.
44 West Flagler Street

Suite 2200

Miami, FL 33130

Received by Prestige Process on the 28h day of October, 2019 at 10:45 pm to be served on ADAMS AND ASSOCAITES OF

NEVADA ING., THORUGH ITS REGISTERED AGENT CT CORPORATION SYSTEM, 1200 SOUTH PINE ISLAND ROAD,
PLANTATION, FL 33324,

i, Juan Rodriguez, do hereby affirm that on the 29th day of October, 2019 al 10:45 pm, 4:

NON-SERVED the SUMMONS AND COMPLAINT for the reason thatJ failed to find ADAMS AND ASSOCAITES OF
NEVADA INC., THORUGH ITS REGISTERED AGENT CT CORPORATION SYSTEMor any information te allow further
search. Read the comments below for further details.

Additional Information partaining to this Service:
SUMMONS IS PAST THE 120 DAYS

{ certify that | am over the age of 18, have no Interest In. the above action, and am a Certified Process Server, in good ;
standing, in the fudicial circuit in which the process was served, Under (he perjury, | declare that | have read the foregoing
document and the facts in it are true, NO NOTARY REQUIRED PURSUANT TO F.8,92.525(2}

 

Juan Rodriguez NS
CPS # 2354

‘Prestige Process
P.O Box 613634
Miaml, FL 33261
(305) 490-4346

Our Job Serial Number: PPJ-2019004641

Copynghtc? 1202-2018 Oatatase Servees, Inc, - Process Server's Toolbox V8.1g
f 71
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 32 0

Filing # 89812407 E-Filed 05/20/2019 04:26:14 PM

IN THE CIRCUIT COURT OF THE Ith

JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
COUNTY, FLORIDA

CASENO: 2. Q14-Qi§}0-GA- ol

NOE Nase ees soe meinen em wueey or

MARIE Y. RAVIX
Plaintiff,
Vs,

ADAMS AND ASSOCIATES, INC,
a Foreign Profit Corporation

and ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendants,
/

SUMMONS IN A CIVIL CASE
TO: ADAMS AND ASSOCIATES OF NEVADA, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND RD
PLANTATION, FL 33324

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER, ESQ.

REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

‘an auswer to the complaint which is herewith served upon you, within 20 davs after service of

this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service.

CLERK

 

DATE 8/21/2019

 

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 33 of 71
Filing # 98184217 E-Filed 10/31/2019 01:54:02 PM

RETURN OF NON-SERVICE

 

 

 

State of Florida County of MIAMI DADE Circuit Court
Jog GIS ilo

Case Number: 2049°64540.04.04

Plaintiff: | I WI l| | lI

MARIE Y. RAVIX PPJ2019004640

VS.

Defendant:

ADAMS AND ASSOCIATES, INC. A FOREIGN PROFIT CORPORATION AND ADANS
AND ASSOCIATES OF NEVADA, INC.

For:

JASON REMER

Rerner & Georges-Pierra, Plic.
44 West Flagler Street

Suite 2200

Miami, FL 33130

Received by Prestige Process on the 28th day of Octobar, 2019 al 10:45 pm to be served on ADAMS AND ASSOCAITES,

ING., THORUGH ITS REGISTERED AGENT GT CORPORATION SYSTEM, 1200 SOUTH PINE ISLAND ROAD,
PLANTATION, FL 33324,

|, duan Rodriguez, do hereby affirm ihaton the 29th day of October, 2019 at 10:45 pm, I:

NON-SERVED the SUMMONS AND COMPLAINT for the reason that | failed to find ADAMS AND ASSOGAITES, INC.,
THORUGH ITS REGISTERED AGENT CT CORPORATION SYSTEM or any information to allow further search. Read the
comments below for further details,

Additional Information pertaining to this Service:
SUMMONS 1S PAST THE 120 DAYS

I certify that | am.over the age of 18, have no interestin the above action, and ama Cerlified Pracess Server, in good
slanding, in the judicial circuit-in which the process was served, Under the perjury, | declare that | have read the foregoing
document and the facts in it are true. NO NOTARY REQUIRED PURSUANT TO F.S.92.525(2)

4

\

Juan Rodriguez \
CPS # 2354 NX

Prestige Process
P.O Box 613634
Miarnl, FL 33261
(305) 490-4346

Our Job Serial Number: PPJ-2019004640

Cojrright © 1992-2049 Dalabase Services, Inc. - Process Server's Toolnas VBAy
1
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 34 of 7

. Filing # 89812407 E-Filed 05/20/2019 04:26:14 PM

IN THE CIRCUIT COURT OF THE 11th
JUDICIAL CIRCUIT IN AND FOR MLAMI-DADE

COUNTY, FLORIDA
Mt Seommueatnecenaesnen « mee CASE NO=-9H4=.01.5 LlIO-GA--QL-..
MARIE Y. RAVIX
Plaintiff,
vs,
ADAMS AND ASSOCIATES, INC.

a Foreign Profit Corporation
and ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendants,
/

SUMMONS IN A CIVIL CASE
TO: ADAMS AND ASSOCIATES, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND RD
PLANTATION, FL 33324

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

JASON S. REMER, ESQ.

REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of
this summons upon you, exclusive of the day of service, If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service,

DATE /21/2019

  

 

 

(BY) DEP

  
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 35 of 71
Filing # 98355208 E-Filed 11/04/2019 05:30:25 PM

IN THE CIRCUIT COURT OF THE 117!
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA

MARIE Y. RAVIX,

Plaintiff, CASE No.: 2019-015110-CA-01
Vv.

ADAMS AND ASSOCIATES, INC.
A Foreign Profit Corporation and
ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendant.
/

ALIAS SUMMONS IN A CIVIL CASE
TO: ADAMS AND ASSOCIATES, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FLORIDA 33324

‘YOU ARE HEREBY SUMMONED and Required to serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER, ESQUIRE
REMER & GEORGES-PIERRE, PLLC
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FLORIDA 33130

an answer to the AMENDED complaint which is herewith served upon you, within 20 days after
service of this summons upon you, exclusive of the day of service. If you fail to do so, judgement
by default will be taken against you for the relief demanded in the complaint. You must also file
your answer with the Clerk of this Court.within a reasonable period of time after service.

DATED on , 2019

 

CLERK

 

(BY) DEPUTY CLERK

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 36 of 71
Filing # 98355208 E-Filed 11/04/2019 05:30:25 PM

IN THE CIRCUIT COURT OF THE 117
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA

MARIE Y. RAVIX,

Plaintiff. CASE No.: 2019-015110-CA-01
Vv.

ADAMS AND ASSOCIATES, INC.
A Foreign Profit Corporation and
ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendant.
/

ALIAS SUMMONS IN A CIVIL CASE

 

TO: ADAMS AND ASSOCIATES OF NEVADA, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FLORIDA 33324

YOU ARE HEREBY SUMMONED and Required to serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER, ESQUIRE
REMER & GEORGES-PIERRE, PLLC
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FLORIDA 33130

an answer to the AMENDED complaint which is herewith served upon you, within 20 days after
service of this summons upon you, exclusive of the day of service. If you fail to do so, judgement
by default will be taken against you for the relief demanded in the complaint. You must also file
your answer with the Clerk of this Court within a reasonable period of time after service,

DATED on 2019

 

 

CLERK

 

(BY) DEPUTY CLERK

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 37 of 71
Filing # 98355208 E-Filed 11/04/2019 05:30:25 PM

IN THE CIRCUIT COURT OF THE 1178
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA

MARIE Y. RAVIX,

Plaintiff, CASE No.: 2019-015110-CA-01
v.

ADAMS AND ASSOCIATES, INC.
A Foreign Profit Corporation and
ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendant.
/

ALIAS SUMMONS IN A CIVIL CASE

 

TO: ADAMS AND ASSOCIATES OF NEVADA, INC,, through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FLORIDA 33324

YOU ARE HEREBY SUMMONED and Required to serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER, ESQUIRE
REMER & GEORGES-PIERRE, PLLC
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FLORIDA 33130

an answer to the AMENDED complaint which is herewith served upon you, within 20 days after

service of this summons upon you, exclusive of the day of service. If you fail to do so, judgement

by default will be taken against you for the relief demanded in the complaint. You must also file

your answer with the Clerk of this Court within a reasonable period of time after service.

11/5/2019

DATED on
Harvey Ruvin,
Clerk of Courts

2019

 

 

CLERK

   

(BY DEPUTY CLERK

  

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 38 of 71
Filing # 98355208 E-Filed 11/04/2019 05:30:25 PM

IN THE CIRCUIT COURT OF THE 117!
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA

MARIE Y, RAVIX,

Plaintiff, CASE No.: 2019-015110-CA-01
v.

ADAMS AND ASSOCIATES, INC.
A Foreign Profit Corporation and
ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendant.
/

ALIAS SUMMONS IN A CIVIL CASE

TO: ADAMS AND ASSOCIATES, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FLORIDA 33324

YOU ARE HEREBY SUMMONED and Required to serve upon PLAINTIFF’S ATTORNEY

JASON 8. REMER, ESQUIRE
REMER & GEORGES-PIERRE, PLLC
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FLORIDA 33130

an answer to the AMENDED complaint which is herewith served upon you, within 20 days after
service of this summons upon you, exclusive of the day of service. If you fail to do so, judgement
by default will be taken against you for the relief demanded in the complaint. You must also file
your answer with the Clerk of this Court.within a reasonable period of time after service.

DATED on __ 11/5/2019 9019

Harvey Ruvin,
Clerk of Courts

 

 

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 39 of 71
Filing # 98355208 E-Filed 11/04/2019 05:30:25 PM

t

IN THE CIRCUIT COURT OF THE 11th
JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
COUNTY, FLORIDA

CASE NO.: 2019-015110-CA-01
MARIE Y. RAVIX,
Plaintiff,
VS.
ADAMS AND ASSOCIATES, INC,
a Foreign Profit Corporation

and ADAMS AND ASSOCIATES OF NEVADA, INC,

Defendants,
/

AMENDED COMPLAINT
COMES NOW, the Plaintiff, MARIE Y. RAVIX (“Plaintiff”), by and through the
undersigned counsel, hereby sues Defendants, ADAMS AND ASSOCIATES, INC. and
ADAMS AND ASSOCIATES OF NEVADA, INC. (collectively “Defendants”), and alleges as
follows:

1, This is an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’
fees and costs for damages under the Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e-2 (“Title VII”); the Florida Civil Rights Act of 1992, Florida Statutes, Chapter 760, ef seq.
("FCRA"), to redress injury done to Plaintiff by the Defendants discriminatory treatment based
on Plaintiff's national origin, gender, and religion. And for unpaid wages and damages under the
Equal Pay Act Of 1963, 29 U.S.C. § 206, et seg. (“EPA”)

2. Plaintiff continues to be, a resident of Miami Dade. Florida,

3. Plaintiff was an employee of Defendants in Miami-Dade County, Florida.

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 40 of 71

10.

11,

12,

Defendants were “persons” and/or “employers” pursuant to Florida Civil Rights Act of 1992,
Fla. Stat. Section 760.01, ef seg., since it employs fifteen (15) or more employces for the
applicable statutory period; and it is subject to the employment discrimination provisions of
the applicable statute, the “FCRA”.

Defendants are “persons” within the purview of the Florida Civil Rights Act of 1992, Fla
Stat. Section 760.01, et seq.

At all times material, hereto Defendants were “employers” within the meaning of Florida
Civil Rights Act of 1992, Fla Stat. Section 760.01, et seq.

At all times material hereto, Plaintiff was an “employee” within the meaning of Florida Civil

Rights Act of 1992, Fla Star. Section 760, et seq.

. Plaintiffis a female individual of Haitian national origin and Baptist/Christian religion and a

member of a class of persons protected from discrimination in her employment under Title

VU and the FCRA.

Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on October 12, 2018, claiming national origin, gender and religion

discrimination. See Exhibit A.

All conditions precedent for the filing of this action before this Court have been previously

met, including the exhaustion of all pertinent administrative procedures and remedies.
FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

Plaintiff has been employed by Defendant since on or about 2001.

Plaintiff is a female individual of Haitian Origin and of Baptist/Christian religion and is

employed by Defendants as a Residential Advisor.
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 41 of 71

13. Throughout Plaintiff's employment. Plaintiff performed her duties in an exemplary manner
or above satisfactory levels.

14, Plaintiff is subjected to discriminatory treatment by and through, Manager, Johnson Bernard
(American) (“Johnson”), not limited to the following:

A) Since the beginning of her employment. Plaintiff had Sundays off due to religious
reasons. approved per Defendant’s Director, Mary Geoghegan. On or about
November 1, 2017, the new manager, Gregg re-interviewed Plaintiff, where she
made him aware of her Sunday’s off. Plaintiff was later scheduled on Sundays and
not allowed to switch shifts with other employees.

B) Another employee, Austin (American) (Christian) (male). also requested Sunday’s
off'and Gregg approved of this. Further, Austin has the same position, job duties and
experience as Plaintiff but is:paid more than Plaintiff is.

15. On several occasions, Plaintiff made complaints about this to Mary through email, where her
complaints were never addressed.

16, On or about October 12, 2018, Plaintiff individually filed a charge of discrimination with the
EEOC.

17, Following this charge, Plaintiff was retaliated against in the workplace. Gregg began to vive
Plaintiff the night shifts, had her drive longer distances, gave her low scores on evaluations.
and gave her multiple write-ups for petty reasons.

18. On or about November 2018, everyone at the company received a raise in pay. except for

Plaintitf.
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 42 of 71

19. Plaintiff complained to Johnson and tried to set a meeting up with Mary. Before being able to
do so, Marie’s assistant gave Plaintiff the run around and tried to set Plaintiff up with a
telephonic meeting.

20. Plaintiff refused the telephonic meeting and rather set up a face-to-face meeting with Marie.

21. Marie’s Assistant set it up, however, she continued to postpone it the meeting and till this day
Marie and Plaintiff have not been able to speak.

22.On or about, February 4, 2019, Plaintiff decided to apply for the position of Senior
Residential Advisor, which allowed her to have Sundays and Mondays off.

23. Following her application, the Defendant hired someone else for the position and Plaintiff
was not given any reason as to why she was not chosen for the position.

24. Plaintiff continues to be given the night shift, be told to drive long distances. given poor

evaluations, and given write-ups for petty reasons.

NO
wa

. Plaintiff has retained the undersigned counsel in order that his rights and interests may be
protected.
COUNT I
Discrimination in Contpensation.
Equal Pay Act of 1963, 29 U.S.C. § 206, et seq.

26, Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 25 of this

complaint as if set out in full herein,

27. Plaintiff belongs to a protected class; she is female.

28. Plaintiffs job functions as a Residential Advisor with Defendant were and are of equal
skill, effort, and responsibility as the job functions of Defendant’s male Residential Advisors, and

they were performed under the same or similar working conditions.

29, During all relevant periods, Plaintiff received wages lower than most if not all, of
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 43 of 71

Defendant’s male Residential Advisors wages while performing the same or substantially more
work than her male co-workers did.

30, Plaintiff was qualified for and entitled to wages equal to or higher than her male co-
workers’ wages performing the same or substantially more work than her male co-workers.

31. Defendant violated the EPA and Plaintiff is entitled to damages and equitable relief.
WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the EPA and has done so willfully,

intentionally and with reckless disregard for Plaintiff rights;
Award Plaintiff actual damages in the amount shown to be due, with interest; and

Award Plaintiff an equal amount in double damages/liquidated damages; and

9 Oo B

Award Plaintiff the costs of this action, together with reasonable attorneys’ fees; and

Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT I
National Origin Discrimination in Violation of Title VIT against
ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES OF NEVADA, INC.
32. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25 of this
complaint as if set out in full herein.
33. Plaintiff is a member of a protected class under Title VII.

34, By the conduct describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiff's national origin and subjected the Plaintiff to animosity based on national
origin,

35. Such discrimination was based upon the Plaintiffs national origin in that Plaintiff would

not have been the object of discrimination but for the fact that Plaintiff is Haitian.

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 44 of 71

36. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on the
basis of national origin was unlawful but acted in reckless disregard of the law.

37. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
employment with the Defendant.

38. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

39. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage,

40. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

41, The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the Defendant for its actions and to deter it, and others, from such action in the future.

42, Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable
Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 45 of 71

intentionally, and with reckless disregard for Plaintiffs’ rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the
unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendant, or in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

f. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances,

. COUNT Ill
Gender Discrimination in Violation of Title VI against
ADAMS AND ASSOCIATES, INC,
and ADAMS AND ASSOCIATES OF NEVADA, INC.

43, Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25 above as if

set out in full herein.

44, Plaintiff is a member of a protected class under Title VIL.

45. By the conduct.describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiff's gender and subjected the Plaintiff to gender-based animosity.

46. Such discrimination was based upon the Plaintiff's gender in that Plaintiff would not
have been the object of discrimination but for the fact that Plaintiff is female.

47, Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's

protected rights. Defendant and its supervisory personnel were aware that discrimination on the

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 46 of 71

basis of gender was unlawful but acted in reckless disregard of the law.

48. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
employment with the Defendant.

49. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

50. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights,
has. been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

51..The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

52. The actions of the Defendant and/or its agents. were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to state. and
federal law, to punish the Defendant for its actions and to deter it, and others, from such action in
the future.

53. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

damages as a result of Defendant’s discriminato ractices unless and until this Honorable
g ry p

Court grants relief.

‘WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated Title VII, and have done so willfully,

intentionally, and with reckless disregard for Plaintiff's rights;
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 47 of 71

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the
unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendants, or in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;
and

f. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT IV
Discrimination Based on Religion in Violation of Title VII against
ADAMS AND ASSOCIATES, INC,
and ADAMS AND ASSOCIATES OF NEVADA, INC.

64. Plaintiff pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges
as set forth herein paragraphs 1-23 of this complaint as if set out in full herein.

65. At all times material hereto, the Defendant failed to comply with the Civil Rights Act of
1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment practice
for an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual's race, color, religion, sex, or
national origin; or (2) to limit, segregate, or classify his employees or applicants for

employment in any way which would deprive or tend to deprive any individual of

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 48 of 71

employment opportunities or otherwise adversely affect his status as an employee,
because of such individual's race, color, religion, sex, or national origin,”

66. Defendant’s decision to discriminate against Plaintiff was because of Plaintiff's religion,
Baptist/Christian.

67. The Plaintiff was subjected to disparate treatment in the work place, in that similarly
situated, non-Baptist/Christian employees were allowed better work opportunities by not
being subjected to unfair treatment.

68. At the time of this treatment from employment, the Plaintiff did perform and excel at the
performance of the essential functions assigned to her by Defendant.

69. The Plaintiff was qualified for the position apart from her apparent religion.

70. The Plaintiff was discriminated against by her supervisor because she was Baptist/Christian.

71. The Defendant is a sophisticated employer who has actual knowledge of the requirements
of Title VII of the Civil Rights Act of 1964, as amended,

72. The failure of Defendant to adhere to the mandates of the Act was willful and its
violations of the provisions of the Act were willful.

73. Defendant, through its practices and policies as an employer, willfully, and with malicious
of reckless disregard of Plaintiffs federally protected rights, discriminated against
Plaintiff on account of her religion in violation of Act with respect to its decision to treat
Plaintiff different from other employees.

74. Plaintiff was harmed by Defendant and Plaintiffs treatment explained herein was
directly and proximately caused by the Defendant’s unjustified discrimination against
Plaintiff because of the fact that she was Baptist/Christian, in violation of the Act.

75. As a direct and proximate result of the Defendant's intentional conduct, Plaintiff suffered

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 49 of 71

serious economic losses as well as mental pain and suffering.

76. Any alleged nondiscriminatory reason for the termination of Plaintiff's employment asserted
by Defendant is a mere pretext for the actual reason for the termination from employment,
Plaintiffs religion.

77. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiff's
tights protecting a person from discrimination due to their religion. The discrimination on
the basis of religion constitutes unlawful. discrimination.

WHEREFORE, Plaintiff respectfully requests that this court order the following:

A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and
all persons in active concert or participation with it, from engaging in any
employment practice which discriminates on the basis of religion.

B. Reinstate Plaintiff to the same position she held before the discriminatory personnel
action, or to an equivalent position.

C. Reinstate full fringe benefits and seniority rights to Plaintiff.

D, Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,
benefits, including front pay, back pay with prejudgment interest and other remuneration
for mental pain, anguish, pain and humiliation from employment termination due to her

. religion. |

E. Fora money judgment representing prejudgment interest.

F. Award any other compensation allowed by law including punitive damages, attorney’s
fees and further demands a trial by jury on all issues so triable.

COUNT V
Retaliation in Violation of Title VII against

ADAMS AND ASSOCIATES, INC,
and ADAMS AND ASSOCIATES OF NEVADA, INC.
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 50 of 71

78. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25 of
this complaint as if set out in full herein.

79, Plaintiff is a member of a protected class under Title VII.

80. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights
protected under Title VIL.

81. Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs
protected rights. Defendant and its supervisory personnel were aware that discrimination on the
basis of gender was unlawful but acted in reckless disregard of the law.

82. As a result of Defendant’s actions, as alleged herein, Plaintiff has. been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

83, The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and Defendant’s failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff deprived the Plaintiff of statutory rights under federal law.

84. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus. entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the. Defendant for its actions and to deter it, and others, from such action in the future.

85. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s retaliatory practices unless and until this Honorable Court
grants relief.

WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

a, Adjudge and decree that Defendant has violated Title VII, and have done so willfully,

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 51 of 71

intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits’ adjustment, and prejudgment interest at amounts to be proved at trial for the
unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendant, or in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

and

f. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT VI
DISCRIMINATION BASED ON NATIONAL ORIGIN IN VIOLATION OF THE FLORIDA
CIVIL RIGHTS ACT against
ADAMS AND ASSOCTATES, INC.
and ADAMS AND ASSOCIATES OF NEVADA, INC.

86. Plaintiff ré-adopts each and every factual allegation as stated in paragraphs 1-25 of

this complaint as if set out in full herein.
87. At all time material hereto, Defendant failed to comply with the Florida Civil Rights
Act (“FCRA”) of 1992 Florida Statues Section 760.10 which in its relevant section

states it is an unlawful employment practice for an employer to discriminate or

discharge or otherwise to discriminate against any individual with respect to

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 52 of 71

compensation, terms, conditions, or privileges of employment, because of such
individuals race, color, or national origin.

88. The applicable statute, “FCRA”, prohibits an employer from making employment
decisions, or from taking any personnel action, affecting the terms, conditions and
privileges of one’s employment, based upon national origin considerations or reasons.

89. The Plaintiff is of Haitian National Origin and she possessed the requisite
qualifications and skills to perform this position with Defendant.

90. As a direct and proximate result of the Defendant unlawful acts, Plaintiff has suffered
great and irreparable economic harm and other associated losses such as emotional
distress, humiliation, embarrassment, and economic losses.

91, Moreover, as a further result of the Defendant unlawful national origin based
discriminatory conduct, the Plaintiff has been compelled to file this action and he has
incurred the costs of litigation.

92. Plaintiff was qualified for this position with Defendant.

93. Defendant violated the Florida Civil Rights Act of 1992 (“FCRA”) by discriminating
against Plaintiff because of her national origin in the terms, conditions, and privileges
of employment,

94. The Defendant’s actions were malicious and were reckless indifferent to the
Plaintiff's rights pursuant to Florida Statute Section 760, protecting a person from
discrimination because of national origin.

95. The aforementioned actions of Defendant were done wantonly, willfully, maliciously,

and with reckless disregard of the consequences of such actions.

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 53 of 71

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter
judgment against the Defendant; find that the Defendant indeed violated the “FRCA”,
COUNT VU

DISCRIMINATION BASED ON SEX/GENDER IN VIOLATION OF
THE FLORIDA CIVIL RIGHTS ACT

96. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through
25 of this Complaint as if set out in full herein,

97. At all times material hereto, Defendants failed to comply with the Florida Civil

~ Rights Act of 1992 Florida Statues Section 760.10 which in its relevant section states

_ itis an unlawful employment practice for an employer to discriminate or discharge or
otherwise to discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s sex/gender.

98. The applicable statute, FCRA, prohibits an employer from making employment
decisions, or from taking any personnel action, affecting the terms, conditions and
privileges of one’s employment, based upon sex/gender.

99. The Plaintiff is female and former employee of Defendants and she possessed the
requisite qualifications and skills to perform his position with Defendants.

100. While employed with Defendants, Plaintiff was subjected to discrimination and
harassment based on her gender.

101. As a direct and proximate result of the Defendants unlawful acts, Plaintiff has
suffered great and irreparable economic harm and other associated losses such as
emotional distress, humiliation, embarrassment, and economic losses.

102, Moreover, as a further result of the Defendants unlawful gender. based

discriminatory conduct, the Plaintiff has been compelled to file this action and she

has incurred the costs of litigation.

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 54 of 71

103. Plaintiff was qualified for her position with Defendants.

104, Defendants violated the Florida Civil Rights Act of 1992 (FCRA) by
discriminating against Plaintiff because of her gender in the terms, conditions, and
privileges of employment.

105. The Defendants’s actions were malicious and were reckless indifferent to the
Plaintiff's rights pursuant to Florida Statute Section 760, protecting a person from
discrimination.

106. The aforementioned actions of Defendants were done wantonly, willfully,
maliciously, and with reckless disregard of the consequences of such actions.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter

judgment against the Defendants; find that the Defendants indeed violated the FRCA, and in

addition, order the following additional relief:

A. Declare that the acts complained of herein are in violation of the Florida Civil
Rights Act;

B. Award PLAINTIFF compensatory damages for emotional distress,
embarrassment and humiliation;

C. Grant a permanent injunction enjoining the DEFENDANTS, its officers,
successors, assigns, and all persons in active concert or participation with it, from
engaging in any employment practice which discriminates;

D. Reinstate PLAINTIFF to the same position he held before. the retaliatory
personnel action, or to an equivalent position;

E. Reinstate full fringe benefits and seniority rights to PLAINTIFF;

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 55 of 71

F. Order DEFENDANTS to make PLAINTIFF whole, by compensating
PLAINTIFF for lost wages, benefits, including front pay, back pay with
prejudgment interest;

G. For a money judgment representing prejudgment interest;

H. Award any other compensation allowed by law including punitive damages and
attorney’s fees (448.104);

I. Grant PLAINTIFF’s costs of this action, including reasonable attorney’s fees;

J. Grant PLAINTIFF a trial by jury; and.

K. Grant such other and further relief as the Court deems just and proper.

COUNT VII
RELIGION DISCRIMINATION IN VIOLATION OF THE FCRA

107, Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25
of this complaint as if set out in full herein.

108. Plaintiffis a member of a protected class under the FCRA.

109. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiff's religion and subjected the Plaintiff to animosity based on her
Baptist/Christian background.

110. Such discrimination was based upon the Plaintiffs religion in that Plaintiff would not
have been the object of discrimination but for the fact that Plaintiff is Baptist/Christian.

111. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on
the basis of his religion was unlawful but acted in reckless disregard of the law.

112. At all fimes material hereto, the employees exhibiting discriminatory conduct towards

Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 56 of 71

employment with the Defendant.

113. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

114. Asa result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

115, The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under
state law.

116. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant to
state law, to punish the Defendant for its actions and to deter it, and others, from such action
in the future.

117, Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable
Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff's rights:

B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 57 of 71

adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

C, Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full
benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant,
or in lieu of reinstatement, award front pay;

E. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

F, Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.
Retaliation in Violation of the FCRA against
ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES OF NEVADA, INC.
118. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25
of this complaint as if set out in full herein.

119. Plaintiff is a member of a protected class under the FCRA.

120. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights
protected under the FCRA.

121. Defendant’s conduct complained of herein was willful and in disregard. of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on
the basis of Plaintiff's gender, national origin and religion was unlawful but acted in reckless
disregard of the law.

122. Asa result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

has been exposed to ridicule and embarrassment, and has suffered emotional distress and

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 58 of 71

damage.

123, The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under
state law.

124. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant to
federal law, to punish the Defendant for its actions and to deter it, and others, from such
action in the future. Plaintiff has suffered and will continue to suffer both irreparable injury
and compensable damages as a result of Defendant’s discriminatory practices unless and
until this Honorable Court grants relief,

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff's rights;

B. Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

C. Require Defendant to place Plaintiff to the position of full time Patrol Officer at the rate
of pay and with the full benefits Plaintiff would have had Plaintiff not been discriminated
against by Defendant, or in licu of reinstatement;

D. Award Plaintiff the costs of this action, together with a reasonable attorneys’ fees; and
Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances,
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 59 of 71

JURY DEMAND
Plaintiff demands trial by jury of all issues triable as of right by fury.

Dated [g“I4~ 04 Respectfully submitted,

ary
Jason S. Remer, Esq.
Florida Bar No.: 165580
jremer@rgpattorneys.com

REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200

Miami, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 60 of 71

EXHIBIT A

 
19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 61 of 71

Case 1

 

 

 

   
 

  
     

 

 

 

               

 
    
  
 

 

 

 

          

   

 

 

        
 

 

    

 

 

 
 
 

 

 

 
 
  
    
 

 

 
 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COT pe ntmommerspneeeamanee nan pa Song een ge oe ce ane na oe te En nw oe ba aS beg ne eae cee
or f> a ete > . age
ve mt
ze tH LA ot
% he in a be Meaty “
is "a aay 2 Se gee Ea
me cn 234 ey “ as: Seo sy wees 4

; fc t ~ = 2 t 4
& aa sek a z, m . tt . £
3s =~ 2 “hy FR s: it
Ct _ “at pe z * i e
. we te be abs ES ee e
o., & C te a Ub Ls i
aw = te x Ser ah a =
2 | me Be a ote ie se
a 4 Be zs z DF ct tt
Sy fp eemcan anes aren a 5 = 7% f3 r ?
a s = = “Soe a Sh,
a & e ail oY Ce e
Gi “FE, zB fine = ab ope ey 6
3 & a = gE ke
ef “ ZB ae is as le Res 2 :
o e uy to oon ig in on as
ge pow oe wm 2 AA & 2
= ia ty i wp BE ag a 2 a6
ge Seok . SF a ed «
& oyu i ey ts “en bad Boe
. 2 mE LS ep oe ae ot s oS
a & aye LA Go c 2 |e
ae ch ar 40 fhgn e i ~~
ws Wi ix a ( na es > & ae
a 8 £ weet ge pt a a2
é GB ~ iD t3 +, . F7e% Bf 4.
Fa . 7 go tf ic ww dy “ty ay Eek
fr fy | @ wa Mar me : 5 oe %
Pas ey & . OE epee tonne ha ta nee ee Bef eye of} ad Oo 2
Oe me LS o ay i Et ene e & y Pe
® i if s Af OLE ep; cee a eo t7 3
a fy ik} 4773 ay SS Be TAs nd fest on wer gry oS
c. te Tet bs = wr th a, We 23 ay —~ dy al
why ay te “eee Bhoge ff bt: % ay eo
np poeseppeeenez | td meweee snes eatery a = = we he ff og are ao yh S
O ies fore & 8 nen ie f [82S
py ety te eof wend : ni & _s
iy tat 5 & oy a EAS
& 2 » o 2 we ES be ag £ BPS
a Aas a & oO HY CS Gey det i! S ft

48 & Ge aC ey S22 ES * = at us
. te ds 5 o st a wet US Ub ane as Oy ve HE th

peeqerereseeetnmmaengnne | pe | Sy o ( Zouk z ae he fake q Oo & tS

Se a a G = J tl mh pe hg ~ gba 5 eB

5 & oe ie . - v

SS fx nm & fz is EO a ow ES ae gee Tos

S bef. Bf £ wy i = 8 Dae ad xs
“el a : “= mF ee 8 = i & gos ase
ee 2 2 2 TF ® by uf tke Story 5 So @ ag
ist n a —1 2 ho gr ep EL = Sf gE

an . i se 7 Bore OR srk x aS 23.

mae * 8 bee] Mom Oo var
i, Be ts cf SPY ey gay EF
8 wilt oy a al do SE EE sag a
= shu mm TMF = Sy - Frm Syren g «fy BE at ws
ae & BH te ao a ane ie DB ae

135 2 5! oO OG aes >

mS se aR Os = eames Meg 2

8B f ai ge mie fe 2 ee ae LD ty %

wie ae “FP att #8 s — & t a oF tw

oe se a] fs en io 2 ig gt “Stones Tes

le : a & mi *% tee as we

Ei] seed BY ee a in OP ae ie ge ot

“ant a ey 6 2% an ~~ Pace

<a . A Tm 4 “4 fe fe vd So Qo

By: me uy ” a3 ‘ti Be 2

A : y fs t coments ox vies ce oe fe

Yop t at ad * m i el wg 5

: oe if ae + ST a 7

: Sate tot $3

z a! 3 ae) , bee i ie 3 5.

2 MEE ae or a ae net 3g uy AG

= a es Al tt ve ra a EF =

8 ahs 2 & wea Bi 3 2: a .

g [0 = 5 = pe ia oan ig x
yo = a a 8 . Hh ee we 1 NES
C4} z ai : s * ah be Ha f
ved ae BE ii, a Fs 7 ih go oe Base fw ae
ap 2 + . Kh 3 ws ee & 0 fe ~ ag
we # é : a Te i ard 2G 2 3s
oy LS fs tae in ye 3S wo oo a
OBE re ies a 3 " & i

uo 35 R a 4g tf = 2 af Ys
LL BA 4a & os {= vie “ ey Sas
pas ef E mor a) ‘A =
Ce a my e Pe ty “ SENS
nr 28 age 2 * a @ 5 :
BS So = oa pe ty :
fal UR ms os 3 ’ * 6 i i
my Re er b © “ct :
ae ue pal 6 & ayy ab 5
it, 8 & sts we Pr) ie ere : we
* 3x 7 se Pa it a9 ze, tt te
of dr we aed ay = oo ay - os 5
i oe we t SS 23 “n iy a
ee y R fy s ye os 8 “es & 76
g& £2 @ = pe BR aE fe g le
“oe ES “a BT bg 3 “f Eee 83 ia i 18
a EF a S be Ye TS oa id i ahs a &
& Leh e { Ste oe a ; é 5
7 ut xy et sk rep ou, Sr 4? = 4
BE alfe b % Soom at. HE a Fe je ROIS OR : | = "5
on + 9 - {i ee 6 =a yy? Sak yw feat ay i a ae
Hof: ig ke ok po BPE ry i eS Spe 1s x
3 5° we ae] = af | 3 mi mou i ay ve NS oo ee e =
& "2 . nner 4 = de Gd 2 . Ned SES > We Ep ~ aa
oe Moe a Fe at ase te he ¢Fy arr ae a ge *
DE Og a Ss yp ay He A Zee ely “
2 ik ye Eo a Boge Os fod Be eS Sh ‘s
WE um [Bt a2 Bod wo ds ey as ERE Shs my
| Luke | GP ee IZED Fl yes “ awe yee Son BOR ES
pene ei tment teen eee oboe Dee ceevmee sae bccwmetn oe ‘ wee ee |e
ee CP em meee nw « eee sewn we tae Fee are rR fae

 

 

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 62 of 71

Filing # 98774257 E-Filed 11/12/2019 08:46:06 PM
RETURN OF SERVICE

State of Florida County of MIAMI DADE Circuit Court

Case Number: 2019-015110-CA-01

Plaintiff:
MARIE Y. RAVIX

¥S.

Defendant:
ADAMS AND ASSOCIATES, INC. A FOREIGN PROFIT CORPORATION AND ADAMS AND
ASSOCIATES OF NEVADA, INC.

For:

JASON REMER

Remer & Georges-Pierre, Pile.
44 West Flagler Street

Suite 2200

Miami, FL 33130

Received by Prestige Process Service on the 7th day of November, 2019 at 9:38 pm to be served on ADAMS AND ASSOCIATES
INC., THROUGH ITS REGISTERED AGENT CT CORPORATION SYSTEM, 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL
33324,

|, Roy James Bates, do hereby affirm that on the 11th day of November, 2019 at 4:01 pm, h:

served a CORPORATION by delivering a true copy of the ALIAS SUMMONS AND AMENDED COMPLAINT with the date and hour of
service endorsed therean by me, to: Donna Moch as Employee of CT Corp., As Registered Agent for ADAMS AND ASSOCIATES
INC.,, at the address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324, and informed said person of the contents
therein, in compliance with state statutes.

Description of Person Served: Age: 52, Sex: F, Race/Skin Color: White, Height: 5’5", Weight: 145, Hair: Dark Brown, Glasses: N
| certify that | am over the age of 18, have no interest in the above action, and am a Process Server, in good standing, in the judicial

circuit in which the process was served. Under penallies of perjury, | declare that | have read the foregoing document and the facts
stated in it-are irue, No Notary required pursuant to F.S.92.525(2)

 

SK. 4 3 6a

Roy James Bates
SPS 1383

 

Prestige Process Service
17620 NE 2nd Court
North Miami Beach, FL 33162

Our Job Serial Number: PPJ-2019004766

Copyright @ 1992-2019 Dalabase Services, Ine. « Process Server's Toolbox Vi.ig
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 63 of 71

Filing # 98355208 E-Filed 11/04/2019 05:30:25 PM

IN THE CIRCUIT COURT OF THE 117
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA

MARIE Y. RAVIX,

Plaintiff, CASE No.: 2019-015110-CA-01
v.

ADAMS AND ASSOCIATES, INC.
A Foreign Profit Corporation and
ADAMS AND ASSOCIATES OF NEVADA, INC.

Defendant.
/

ALIAS SUMMONS EN A CIVIL CASE
TO: ADAMS AND ASSOCIATES, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FLORIDA 33324

‘YOU ARE HEREBY SUMMONED and Required to serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER, ESQUIRE
REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FLORIDA 33130

an answer to the AMENDED complaint which is herewith served upon you, within 20 days after
service of this summons upon you, exclusive of the day of service. If:you fail to do so, judgement
by default will be taken against you for the relief demanded in the complaint. You must also file
your answer with the Clerk of this Court.within a reasonable period of time after service.

DATED on __ 11/5/2019 an19

Harvey Ruvin,
Clerk of Courts

 

 

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 64 of 71
Filing # 98774262 E-Filed 11/12/2019 08:46:54 PM

 

 

 

 

RETURN OF SERVICE
State of Florida County of MIAM! DADE Circult Court
Case Number: 2019-015110-CA-01
Plaintiff: | tt MU | | | |
MARIE Y, RAVIX PPJ2019004767
vs,
Defendant:

ADAMS AND ASSOCIATES, INC, A FOREIGN PROFIT CORPORATION AND
ADAMS AND ASSOCIATES OF NEVADA, INC,

For:

JASON REMER

Remer & Georges-Plerre, Pllc.
44 Wast Flagler Street

Suite 2200

Miami, FL 33130

Received by Prestige Process on the 7th day of November, 2019 at 12:10 pm to be served on ADAMS AND ASSOCIATES
OF NEVADA, INC., THROUGH ITS REGISTERED AGENT CT CORPORATION SYSTEM, 1200 SOUTH PINE ISLAND
ROAD, PLANTATION, FL, 33324.

1, Roy Bates, do hereby affirm that on the 11th day of November, 2019 at 4:01 pm, I:

served a CORPORATION by delivering a true copy of the ALIAS SUMMONS AND AMENDED COMPLAINT with the date
and hour of service endorsed thereon by me, to: Donna Moch as Employee of CT Corp., As Registered Agent for ADAMS
AND ASSOCIATES OF NEVADA, INC., at the address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324,
and informed said person of the contents therein, in compliance with state statutes.

Additional Information pertaining to this Service:
11/11/2019 5:33 pm Assigned Type of Service: CORPORATE

| certify that.| am over the age of 18, have no interest in the above action, and that | am a Special Process Server Appointed
by the Sheriff, in good standing, in the judicial.circuit in which the process was served. Under the perjury, | declare that | have
tread the foregoing document and the facts in it are tue. NO NOTARY REQUIRED PURSUANT TO F.S.92.525(2)}

ROY J BATES

Roy Bates
SPS # 1383

 

Prestige Process
P.O Box 613634
Miami, FL 33261
(305) 490-4346

Our Job Serial Number: PPJ-2019004767

Copyright © 1092-2019 Database Services, inc. - Process Servers Toolbox V8, 19
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 65 of 71

Filmg # 98355208 E-Filed 11/04/2019 05:30:25 PM

IN THE CIRCUIT COURT OF THE 11™
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA

MARIE Y. RAVIX,

Plaintiff, CASE No.: 2019-015110-CA-01
Vv.

ADAMS AND ASSOCIATES, INC.
A Foreign Profit Corporation and
ADAMS AND ASSOCIATES OF NEVADA, INC,

Defendant.
/

ALIAS SUMMONS IN A CIVIL CASE

 

TO: ADAMS AND ASSOCIATES OF NEVADA, INC., through its Registered Agent

CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FLORIDA 33324

YOU ARE HEREBY SUMMONED and Required to serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER, ESQUIRE
REMER & GEORGES-PIERRE, PLLC
44 WEST FLAGLER STREET
SUITE 2200
MIAMI, FLORIDA 33130

an answer to the AMENDED complaint which is herewith served upon you, within 20 days after

service of this summons upon you, exclusive of the day of service. If you fail to do so, judgement

by default will be taken against you for the relief demanded in the complaint. You must also file

your answer with the Clerk of this Court within a reasonable period of time after service,

11/5/2019

DATED on
Harvey Ruvin,
Clerk of Courts

2019

 

 

 
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 66 of 71
Filing # 99570408 E-Filed 11/27/2019 03:30:35 PM

IN THE CIRCUIT COURT OF THE
11th JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA
CASE NO. 2019-015110-CA-01
MARIE Y. RAVIX,
Plaintiff,
Vv.
ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES
OF NEVADA, INC.,

Defendants.
/

- DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
TO RESPOND TO PLAINTIFF’S AMENDED COMPLAINT

Defendants, ADAMS AND ASSOCIATES, INC. and ADAMS AND ASSOCIATES OF
NEVADA, INC. (“Defendants”), hereby move this Court for an extension of time, up to and
including Monday, December 16, 2019, within which to file their response to the Amended

Complaint filed by Plaintiff, MARIE Y. RAVIX (“Plaintiff’), and state as follows:

1. On or about November 4, 2019 Plaintiff filed an Amended Complaint against
Defendants.
2. Defendants were served with the Amended Complaint on November 11, 2019. As

a result, absent an extension of time, Defendants’ response is due on or before Monday,

December 2, 2019.

3, Defendants are still in the process of reviewing the pleadings and investigating

Plaintiff's claims.
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 67 of 71

4. Accordingly, Defendants respectfully request an extension of time, up to and
including Monday, December 16, 2019, within which to file their response to Plaintiff's Amended
Complaint.

5. On November 25, 2019, counsel for Defendants contacted counsel for Plaintiff to
determine whether he would agree to the requested extension of time. Plaintiff's counsel agreed
to the requested extension.

6. Defendants do not seek the requested extension for purposes of unnecessary delay
in this case and no prejudice will result from the granting of the requested extension.

WHEREFORE, Defendants, ADAMS AND ASSOCIATES, INC. and ADAMS AND
ASSOCIATES OF NEVADA, INC., respectfully request that this Court grant an extension of time,
up to and including Monday, December 16, 2019, within which to file their response to the
Amended Complaint filed by the Plaintiff, MARIE Y. RAVIX, along with such other relief as this
Court deems just and proper.

Dated this 27th day of November, 2019 Respectfully submitted,

By:  /s/ Stella S. Chu
Sherril M. Colombo, Esq.
Florida Bar No.: 948799
E-mail: scolombo@littler.com
Secondary: kljackson@littler.com
Stella Chu, Esq.
Florida Bar No. 60519
E-mail: sschu@littler.com
LITTLER MENDELSON, P.C.
Wells Fargo Center
333 SE 2nd Avenue, Suite 2700
Miami, FL 33131
Telephone: (305) 400-7530
Facsimile: (305) 603-2552
COUNSEL FOR DEFENDANTS,
ADAMS AND ASSOCIATES, INC.
and ADAMS AND ASSOCIATES OF
NEVADA, INC.
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 68 of 71

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 27th day of November, 2019, filed a true and correct

copy of the foregoing document with the Clerk of the Court via the Florida Courts E-Filing Portal

and a true and correct copy of the foregoing document was served on all counsel of record or pro

se identified on the Service List via the Florida Courts E-Filing Portal.

/s/ Stella S. Chu
Stella $. Chu, Esq.

SERVICE LIST

ATTORNEYS FOR PLAINTIFF

Jason S. Remer, Esq.

Florida Bar No.: 165580

Email: jremer@rgpattorneys.com
REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200
Miami, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005

*  4815-9143-3134.1 026022.1000

ATTORNEYS FOR DEFENDANTS

Sherril M. Colombo, Esq.
Florida Bar No.: 948799
E-mail: scolombo@littler.com
Secondary: kljackson@littler.com
Stella Chu, Esq.

Florida Bar No. 60519

E-mail: sschu@littler.com
LITTLER MENDELSON, P.C.
Wells Fargo Center

333 SE 2nd Avenue, Suite 2700
Miami, FL 33131

Telephone: (305) 400-7500
Facsimile: (305) 603-2552
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 69 of 71

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA
CASE NO. 2019-015110-CA-01
MARIE Y. RAVIX,
Plaintiff,

Vv.

ADAMS AND ASSOCIATES, INC. and
ADAMS AND ASSOCIATES OF NEVADA, INC.,

Defendants.
/

ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR
EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S AMENDED COMPLAINT

THIS CAUSE having come before this Court upon the Unopposed Motion of the
Defendants, ADAMS AND ASSOCIATES, INC. and ADAMS AND ASSOCIATES OF
NEVADA, INC., for an extension of time within which to file their response to the Amended
Complaint filed by Plaintiff, MARIE Y. RAVIX. The Court, having considered the Motion, and
being fully advised in the premises, hereby

ORDERS AND ADJUDGES that Defendants’ Unopposed Motion for Extension is
GRANTED. Defendants shall respond to the Complaint on or before Monday, December 16,
2019.

DONE and ORDERED in Miami, Florida on this day of 2019,

 

HONORABLE ALAN FINE
CIRCUIT COURT JUDGE
Copies to: All counsel of record

4853-1564-7406.1 026022.1000
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 70 of 71
Filing # 99593075 E-Filed 11/29/2019 07:40:43 AM

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL
CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

CASE NO: 2019-015110-CA-01
SECTION: CA02
JUDGE: Alan Fine

 

MARIE Y RAVIX
Plaintiff(s)

VS.

ADAMS AND ASSOCIATES, INC et al
Defendant(s)
/

 

ORDER EXTENDING TIME TO RESPOND TO PLAINTIFF'S AMENDED
COMPLAINT

THIS CAUSE having come before this Court upon the Unopposed Motion of the
Defendants, ADAMS AND ASSOCIATES, INC. and ADAMS AND ASSOCIATES OF
NEVADA, INC., for an extension of time within which to file their response to the Amended
Complaint filed by Plaintiff, MARIE Y. RAVIX. The Court, having considered the Motion, and

being fully advised in the premises, hereby

ORDERS AND ADJUDGES that Defendants’ Unopposed Motion for Extension is
GRANTED. Defendants shall respond to the Complaint on or before Monday, December 16,
2019,

Case No: 2019-0151 10-CA-01 Page | of 2
Case 1:19-cv-25025-JLK Document 1-2 Entered on FLSD Docket 12/06/2019 Page 71 of 71

DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 29th day of

November, 2019.

2019-O15110-CA-0O1 11-29-2019 7:39 AM
Hon. Alan Fine

 

CIRCUIT COURT JUDGE
Electronically Signed

 

 

CLERK TO RECLOSE CASE IF POST JUDGMENT

 

 

Copies Furnished To:

Jason S Remer , Email : pn@rgpattorneys.com

Jason S Remer , Email : jremer@rgpattorneys.com
Jason S Remer , Email : ng@rgpattorneys.com
Sherril M Colombo , Email : KLJackson@littler.com
Sherril M Colombo , Email : scolombo@littler.com
Stella Si-Ping Chu , Email : sschu@littler.com

Stella Si-Ping Chu , Email : KLJackson@littler.com

Case No: 2019-015110-CA-01 Page 2 of 2
